[Cite as State ex rel. Berry v. Bessey, 2019-Ohio-563.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

[State ex rel. Tyrone Berry,                              :

                 Relator,                                 :

v.                                                        :          No. 18AP-718

Judge John P. Bessey,                                     :      (REGULAR CALENDAR)

                 Respondent.]                             :




                                             D E C I S I O N

                                     Rendered on February 14, 2019


                 On brief: Tyrone Berry, pro se.

                                              IN MANDAMUS
DORRIAN, J.
        {¶ 1} In this original action, relator, Tyrone Berry, requests a writ of mandamus
ordering respondent, John P. Bessey, a former judge of the Franklin County Court of
Common Pleas, to schedule a resentencing hearing.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
dismiss relator's action as relator did not comply with the requirements of R.C. 2969.25(C).
        {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
        {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the findings of fact and conclusions of law contained therein.
Accordingly, relator's request for a writ of mandamus is dismissed.
                                                                          Action dismissed.
                                   BROWN and SADLER, JJ., concur.
No. 18AP-718                                                                                 2

                                       APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

The State ex rel. Tyrone Berry,                :

               Relator,                        :

v.                                             :                     No. 18AP-718

Judge John P. Bessey,                          :               (REGULAR CALENDAR)

               Respondent.                     :



                          MAGISTRATE'S DECISION

                               Rendered on October 12, 2018



               Tyrone Berry, pro se.


                                   IN MANDAMUS
                              ON SUA SPONTE DISMISSAL

       {¶ 5} Relator, Tyrone Berry, has filed this original action requesting that this court
issue a writ of mandamus ordering respondent, John P. Bessey, judge of the Franklin
County Court of Common Pleas, to schedule a resentencing hearing.
Findings of Fact:
       {¶ 6} 1. Relator is an inmate currently incarcerated at Pickaway Correctional
Institution.
       {¶ 7} 2. At the time relator filed this complaint, relator did not submit the filing fee
and failed to attach a certified copy of the institutional cashier's statement for the six
months preceding the filing of this mandamus action.
Conclusions of Law:
       {¶ 8} The magistrate recommends that this court sua sponte dismiss this action
because relator has failed to comply with the requirements of R.C. 2969.25(C).
No. 18AP-718                                                                                                 3

         {¶ 9} In regard to filing fees, R.C. 2969.25(C) and 2969.22 distinguish between
paying the full amount of filing fees upon filing (referred to as "prepayment" of fees) and
paying the fees pursuant to periodic deductions from the inmate's account maintained by
the prison.1 Under R.C. 2969.25(C), an inmate who seeks waiver of prepayment on grounds
of indigency must file an affidavit that includes: (1) a statement of the amount in the
inmate's account for each of the preceding six months as certified by the institutional
cashier, and (2) a statement of all other cash and things of value owned by the inmate.
         {¶ 10} Compliance with the provisions of R.C. 2969.25 is mandatory and failure to
satisfy the statutory requirements is grounds for dismissal of the action. State ex rel.
Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258 (1999); State ex rel. Zanders v.
Ohio Parole Bd., 82 Ohio St.3d 421 (1998); State ex rel. Alford v. Winters, 80 Ohio St.3d
285 (1997).
         {¶ 11} In State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, the
Supreme Court of Ohio affirmed the judgment of the court of appeals from Medina County
which had dismissed the complaint of George D. Pamer, an inmate at Mansfield
Correctional Institution, for his failure to comply with the requirements of R.C. 2969.25(C).
Specifically, the court stated:
                 Pamer's cashier statement did not set forth the account balance
                 for the month immediately preceding his mandamus
                 complaint - August 2005. See R.C. 2969.25(C)(1), which
                 requires an inmate filing a civil action against a government
                 employee seeking waiver of prepayment of court filing fees to
                 file a "statement that sets forth the balance in the inmate
                 account for each of the preceding six months, as certified by the
                 institutional cashier." Pamer's failure to comply with R.C.
                 2969.25(C)(1) warranted dismissal of the complaint. State ex
                 rel. Foster v. Belmont Cty. Court of Common Pleas, 107 Ohio
                 St.3d 195, 2005-Ohio-6184, 837 N.E.2d 777, ¶ 5.
Id. at ¶ 5-7.

         {¶ 12} Likewise, in State ex rel. Ridenour v. Brunsman, 117 Ohio St.3d 260, 2008-
Ohio-854, the Supreme Court affirmed the judgment of the Ross County Court of Appeals
which had dismissed the complaint filed by William L. Ridenour because of his failure to
comply with R.C. 2969.25(C). In that case, Ridenour had filed a motion for reconsideration
attaching a statement setting forth his inmate account balance for the six months preceding

1Under the statute, when the inmate has submitted the requisite affidavit of indigency, the clerk charges the
inmate's account for funds in excess of ten dollars. Following that payment, all income in the inmate's account
(excluding the ten dollars) is forwarded to the clerk each month until the fees are paid.
No. 18AP-718                                                                                   4

the filing of his complaint; however, the statement was not certified by the institutional
cashier.
       {¶ 13} In affirming the judgment of the appellate court, the Supreme Court stated:
                "The requirements of R.C. 2969.25 are mandatory, and failure
                to comply with them subjects an inmate's action to dismissal."
                State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-
                2262, 788 N.E.2d 634, ¶ 5. Ridenour failed to comply with
                R.C. 2969.25(C)(1), which requires an inmate filing a civil
                action against a government employee seeking waiver of
                prepayment of court filing fees to file with the complaint a
                "statement that sets forth the balance in the inmate account
                of the inmate for each of the preceding six months, as certified
                by the institutional cashier."

                Moreover, although Ridenour claims that the court erred in
                failing to grant him leave to amend his complaint to comply
                with R.C. 2969.25(C)(1), he never filed a motion to amend his
                complaint. Instead, he filed a motion for reconsideration,
                which was "a nullity because his mandamus action was filed
                originally in the court of appeals, rendering App.R. 26(A)
                inapplicable." State ex rel. Washington v. Crush, 106 Ohio
                St.3d 60, 2005-Ohio-3675, 831 N.E.2d 432, ¶ 5.
Id. at ¶ 5-6.
       {¶ 14} Pursuant to the above-cited authority and because relator cannot cure this
deficiency now or at a later date, it is the magistrate's decision that this court should dismiss
relator's complaint. Further, pursuant to the above-cited authority, inasmuch as relator did
not prevail and did not establish indigency, this court should order relator to pay the costs
of the proceedings.


                                                /S/ MAGISTRATE
                                                STEPHANIE BISCA


                                NOTICE TO THE PARTIES

                Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
                error on appeal the court's adoption of any factual finding or
                legal conclusion, whether or not specifically designated as a
                finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
                unless the party timely and specifically objects to that factual
                finding or legal conclusion as required by Civ.R. 53(D)(3)(b).
No. 18AP-718   5